IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-83,576-02


                          EX PARTE CHARLES HIRSCH, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. F-2007-1760-A IN THE 16TH DISTRICT COURT
                             FROM DENTON COUNTY


         Per curiam. YEARY , J., filed a dissenting opinion.

                                            OPINION

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

online solicitation of a minor and sentenced to 180 days’ imprisonment for each count. The Second

Court of Appeals affirmed his convictions. Hirsch v. State, 282 S.W.3d 196 (Tex. App.—Fort Worth

2009).

         Applicant contends that the statute under which he was convicted was found to be

unconstitutional. In Ex parte Lo, this Court declared Penal Code Section 33.021(b) unconstitutional.
                                                                                                    2

Ex parte Lo, 424 S.W.3d 10 (Tex. Crim. App. 2013). Applicant now contends that in light of Lo his

convictions are no longer valid. The State recommends that relief be granted in this cause. We agree.

Ex parte Chance, 439 S.W.3d 918 (Tex. Crim. App. 2014).

       Relief is granted. The judgment in Cause No. F-2007-1760-A in the 16th District Court of

Denton County is set aside set aside and the cause is remanded so the trial court can dismiss the

indictment.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.

Delivered: September 14, 2016
Do not publish